DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment filed 06/23/2022 has been entered and fully considered. Claims 1-4, 8-13, 17 and 18 are pending, of which claims 1, 8, 10 and 17 are currently amended. Claims 5-7 and 14-16 are cancelled. No new matter has been added.
In view of the amendment, the previous rejection of claims 6-8 and 15-17 under 35 USC 103 is withdrawn, however the previous rejection of claims 1-4, 9-13 and 18 under 35 USC 103 is maintained, claims 8 and 17 are rejected on new grounds under 103, claims 1-4, 8-13, 17 and 18 are rejected on new grounds under 35 USC 112, and claims 1, 8, 10 and 17 are newly objected to. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, 10 and 17 are objected to because they include the reference character “S” which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 18-19, and claim 10, in lines 23-24, recite the limitation "an outermost edge of the first metallic layer".  It is unclear whether this limitation refers to the same “outermost edge of the first metallic layer” previously recited in line 12 of claim 1 and line 17 of claim 10, or if it is intended to introduce an additional feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0373584 (Morin), in view of US 20190379027 A1 (Fukunaga).

    PNG
    media_image1.png
    301
    408
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    127
    386
    media_image2.png
    Greyscale

Regarding claims 1 and 10, Morin discloses a composite current collector comprising a polymer layer and a first metallic layer disposed on the polymer layer (a current collector including a polymeric layer that is metalized on one or both sides thereof) [0020], a first active material (electrode 1204) layer disposed on a surface of the first metallic layer facing away from the polymer layer, the first active material layer 1204 defining a first receiving groove at an edge of the first active material layer, and a first electrode tab 1208 received in the first receiving groove and electrically connected to the first metallic layer [0168], wherein the first metallic layer comprises a blank area (space between electrodes 1204), and the blank area faces the first receiving groove, and the blank area comprises a side portion (space between electrode tab 1208 and electrodes 1204), the electrode plate further comprising an adhesive layer (reinforcement tape 1206, 624), wherein the adhesive layer 1206, 624 is disposed on a surface of the first electrode tab 1208 facing away from the first metallic layer, the adhesive layer 1206, 624 covering at least a welding area between the first electrode tab 1208 and the first metallic layer [0154], [0168], wherein the first active material layer 1204 comprises a bottom surface opposite to an outermost edge of the first metallic layer in a width direction of the electrode plate (the edge surface of the active material layer 1204 that is aligned with the edge of the current collector) at a region corresponding to the first receiving groove, and the adhesive layer 1206 does not extend beyond the bottom surface of the first active material layer (the edge of the adhesive layer 624 is also aligned with the edge of the current collector). See Figs. 5B, 14 and 43.

    PNG
    media_image3.png
    213
    268
    media_image3.png
    Greyscale

Further in regard to claim 10, Morin further discloses a positive electrode plate, a negative electrode plate, the positive electrode plate and the negative electrode plate wind to form the electrode assembly [0063].

    PNG
    media_image4.png
    259
    251
    media_image4.png
    Greyscale

Morin does not teach the claimed slot. Fukunaga however teaches providing cutaways 4e (slots) in an electrode plate at the base portions of the electrode tab 4c because it can prevent distortion in the electrode plate or creation of a gap between the electrode plate and the separator even when the electrode tab is in a curved state, thus preventing damage or inability to perform a smooth charge and discharge reaction [0066]. As shown in Fig. 7, the cutaways 4e are formed at side portions of the electrode tab 4c and pass through the whole thickness of the electrode plate including the current collector, and extend through an outermost edge in the width direction of the electrode plate including the current collector. Therefore it would have been obvious to one of ordinary skill in the art to define a slot, as in Fukunaga, that passes through the first metallic layer along a thickness direction of the electrode plate and extends through an outermost edge of the first metallic later in a width direction of the electrode plate, in the side portion of Morin, because it could prevent distortion or creation of a gap even when the electrode tab is in a curved state.
Regarding claims 2 and 11, Morin further discloses that the composite current collector further comprises a second metallic layer disposed on a surface of the polymer layer facing away from the first metallic layer (the current collector may be metalized on both sides thereof) [0020], the electrode plate further comprises a second active material layer (electrode 1202) [0168] and a second electrode tab 754 [0155], and the second active material layer 1202 is disposed on a surface of the second metallic layer facing away from the polymer layer, the second active material layer 1202 defines a second receiving groove at an edge of the second active material layer 1202, and the second receiving groove faces the first receiving groove [0168], and the second electrode tab 754 is received in the second receiving groove, and the second electrode tab is electrically connected to the second metallic layer (by welds 756 for connection to and with both surfaces 758, 760) [0155]. See Figs. 5B, 18, 43.

    PNG
    media_image5.png
    251
    371
    media_image5.png
    Greyscale

Regarding claims 3 and 12, Morin further discloses that a top of the first electrode tab 752 away from the first receiving groove is connected (through welds 756) to a top of the second electrode tab 754 away from the second receiving groove [0155]. See Fig. 18.
Regarding claims 4 and 13, Morin does not disclose the claimed third and fourth electrode tabs and third and fourth receiving grooves, however it would have been obvious to one of ordinary skill in the art to duplicate the disclosed first and second electrode tabs and first and second receiving grooves, because it is well known in the art to provide a plurality of electrode tabs disposed along the winding direction of an electrode plate, and because it would not produce a new and unexpected result. Note that in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Regarding claims 8 and 17, Morin further discloses that along a width direction of the electrode plate, a projection of the first electrode tab 1208 on the first metallic layer overlaps at least a portion of the first metallic layer. See Fig. 43. Morin does not explicitly disclose a percentage of an overlapping area between the projection of the first electrode tab and the first metallic layer that is welded, however, Morin does teach determining proper dimensions of both current collector films and tabs with suitable welds, including the number, pattern and region of welds, for effective attachment and contact for electrical current to pass through effectively while still exhibiting the proper low potential for runaway charge [0040], [0045], [0046]. Therefore it would have been obvious to one of ordinary skill in the art based on the teaching of Morin to optimize the welding area as a percentage of the overlapping area. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note also the welding areas 1056, 1158, 1166 exemplified in Figs. 29, 38, 39.

    PNG
    media_image6.png
    246
    285
    media_image6.png
    Greyscale

Regarding claims 9 and 18, Morin further disclose that along a length direction (parallel to the longest edge of the tab) of the electrode plate, a length of the first electrode tab 1208, 752 is between 30 percent and 100 percent of a length of the first receiving groove (in Fig. 43 the length of the tab is at least nearly as long as the length of the groove; in Fig. 18 the length of the tab is approximately equal to the length of the current collector, which is equivalent to the length of the groove as shown in Fig. 43).

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
The applicant alleges that making a slot as in Fukunaga would weaken the receiving groove of Morin. Although the applicant has not provided any evidence in support of this assertion, and it does not appear that this would necessarily be the case, it is noted that ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)). In this case, even if Fukunaga’s slots would weaken the receiving groove, one of ordinary skill in the art nevertheless would still have been motivated to include them because Fukunaga teaches that they can provide the benefits of preventing distortion in the electrode plate or creation of a gap between the electrode plate and the separator even when the electrode tab is in a curved state, thus preventing damage or inability to perform a smooth charge and discharge reaction.
Furthermore, although the applicant argues that Morin teaches that the reinforcement tape is needed for reinforcement capabilities, it is noted that the disclosed reinforcement is reinforcement of the weld between the current collector and the tab, not reinforcement of the receiving groove itself. See paragraphs [0051], [0168]. It is also noted that Morin only teaches need for the tape and other reinforcement means “at times”, and they may be employed. Thus the reinforcement is considered to be optional, not required. Accordingly, Morin’s optional reinforcement of the weld is not considered to teach that reinforcement of the receiving groove is required, nor in any way to conflict with the teaching of Fukunaga.
With resect to applicant’s argument that Morin does not disclose the bottom surface of the active material layer, it is noted that the claim does not define the bottom surface specifically enough to require the same portion as highlighted in applicant’s figure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the side-wall surfaces on the bottom of Morin’s active material layers (indicated by the grey boxes in the annotated figure below) are sufficient to read on the “bottom surface” as claimed, because they are opposite to the outermost edge (along the thick black arrow) of the first metallic layer in the width direction of the electrode plate, and they abut and are defined by the receiving groove such that they are considered to be sufficiently “at a region corresponding to the first receiving groove”.

    PNG
    media_image7.png
    245
    329
    media_image7.png
    Greyscale

The applicant further argues that Morin does not disclose that the adhesive layer does not extend beyond the bottom surface of the first active material layer. However this feature is taught by Figure 14 of Morin, which shows that the adhesive layer 624 may be aligned with the bottom edge of the current collector. Specifically, because the bottom surface of the active material layer is aligned with the bottom edge of the current collector, as illustrated above, the adhesive layer will not extend beyond the bottom surface when it is also aligned with the bottom edge of the current collector as shown in Morin’s Fig. 14.
For the above reasons, the previous rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727